     Case 4:20-cv-00087-WTM-CLR Document 5 Filed 05/12/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DARNELL LAMAR HARRIS,                )
                                     )
               Plaintiff,            )
                                     )
v.                                   )        CV420-087
                                     )
JOHN P. MORRIS, et al.,              )
                                     )
                                     )
               Defendants.           )

                                ORDER

     Before the Court is plaintiff’s letter of May 11, 2020, alleging that

the Clerk of Court improperly docketed two 42 U.S.C. § 1983 complaints.

Doc. 4.   The Court construes this letter as a motion to amend.         So

construed, the motion is GRANTED.

     Plaintiff currently has two cases pending before the Court. Harris

v. Morris, et al., CV4:20-087; Harris v. Correct Health Medical, et al.,

CV4:20-088.    His motion alleges that the Clerk of Court filed his

pleadings “backwards and incorrectly.” Doc. 4. Though the exact alleged

error is not completely clear from the motion, he indicates that one case

was to be construed as alleging denial of adequate medical care against

Correct Medical Health and the other was to allege defamation and
      Case 4:20-cv-00087-WTM-CLR Document 5 Filed 05/12/20 Page 2 of 2




slander against Phyllis W. Sackeriasen. Id. Plaintiff states that he did

not intend John P. Morris to be a defendant in either case, id., despite

having listed Morris in the case caption of one complaint, see doc. 1 at 1.

His letter does not address whether he alleges misconduct by Corporal

Smalls or Officer Darney, who are identified as other defendants in

Section III of both complaints. Doc. 1 at 4; Harris v. Correct Health

Medical, et al., CV 4:20-088, doc. 1 at 4.              For the sake of clarity,

amendment is necessary.

      Plaintiff’s motion to amend is GRANTED. He is DIRECTED to

file within 14 days of this Order an amended complaint clearly

identifying all parties and the claims alleged against them.1 The Clerk

of Court is DIRECTED to provide with this Order a copy of the

Complaint for Violations of Civil Rights form (Pro se 14).

      SO ORDERED, this 12th day of May, 2020.


                                           ________________________________
                                             ______
                                                  __________
                                                           _____
                                                               ____
                                           CHR    P ER L. RAY
                                            HRISTOPHER
                                             RISTOPH
                                                  PH
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




1 Plaintiff is also free to file a single complaint consolidating the claims currently
divided between the two pending cases.
